          Case 1:18-cv-03009 Document 1 Filed 12/19/18 Page 1 of 10



                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

PROPERTY OF THE PEOPLE, INC.,  )
1712 Eye St., NW, Suite 915    )
Washington, DC 20006,          ) Civil Action No. ____________
                               )
and                            )
                               )
RYAN NOAH SHAPIRO              )
707 Pelton Ave. #314           )
Santa Cruz, CA 95060,          )
                               )
                               )
       vs.
                               )
                               )
DEPARTMENT OF STATE            )
2201 C St., N.W.,              )
Washington, DC 20520,          )
                               )
DEPARTMENT OF HEALTH AND HUMAN )
SERVICES                       )
200 Independence Ave., SW      )
Washington, DC 20201           )
                               )
DEPARTMENT OF JUSTICE          )
950 Pennsylvania Ave., NW,     )
Washington, DC 20530,          )
                               )
DEPARTMENT OF HOMELAND         )
SECURITY                       )
245 Murray Lane, S.W.,         )
Washington, DC 20528,          )
                               )
DEPARTMENT OF THE INTERIOR     )
                               )
1849 C Street, N.W.,
                               )
Washington DC 20240,           )
                                      )
UNITED STATES ARMY                    )
1500 Defense Pentagon,                )
Washington, DC 20310,                 )
                                      )
DEPARTMENT OF VETERANS AFFAIRS        )
810 Vermont Avenue, N.W.,             )
Washington DC 20420,                  )
                                      )
UNITED STATES DEPARTMENT OF           )
AGRICULTURE,                          )
1400 Independence Avenue, S.W.,       )
              Case 1:18-cv-03009 Document 1 Filed 12/19/18 Page 2 of 10



Washington, DC 20250,                            )
                                                 )
and                                              )
                                                 )
DEPARTMENT OF DEFENSE                            )
1000 Defense Pentagon                            )
Washington, DC 20301,                            )
                                                 )
                DEFENDANTS                       )
                                                 )
                                                 )

                                          COMPLAINT

                                          THE PARTIES


       1.       Property of the People, Inc. is a 501(c)(3) charitable organization dedicated to

governmental transparency in the service of democracy.

       2.       Plaintiff Dr. Ryan Noah Shapiro is a founder of Property of the People. Dr. Ryan

Noah Shapiro received his Ph.D. from the Department of Science, Technology, and Society

(HASTS) at the Massachusetts Institute of Technology, as well as a former Research Affiliate at

the Berkman Klein Center for Internet & Society at Harvard University. Plaintiff Dr. Ryan Noah

Shapiro is a historian of national security, the policing of dissent, and governmental

transparency.

       3.       Defendant Department of State (DOS) is an agency of the U.S. government.

       4.       Defendant Department of Health and Human Services (HHS) is an agency of the

US government.

       5.       Center for Disease Control (CDC) is a component of Defendant HHS.

       6.       Defendant Department of the Interior (DOI) is an agency of the U.S. government.

       7.       Bureau of Land Management (BLM) is a component of Defendant DOI.

       8.       Defendant United States Army (Army) is an agency of the U.S. government.

       9.       Defendant Department of Veterans Affairs (VA) is an agency of the U.S.

government.

                                                 2
              Case 1:18-cv-03009 Document 1 Filed 12/19/18 Page 3 of 10




       10.     Defendant Department of Defense (DOD) is an agency of the U.S. government.

       11.     Defendant United States Department of Agriculture (USDA) is an agency of the

U.S. government.

       12.     Defendant Department of Justice (DOJ) is an agency of the U.S. government.

       13.     The Bureau of Alcohol, Tobacco, Firearms, and Explosives (ATF) is a component

of Defendant DOJ.

       14.     Defendant Department of Homeland Security (DHS) is an agency of the U.S.

government.

       15.     Immigration and Customs Enforcement (ICE) and the U.S. Secret Service (USSS)

are components of Defendant DHS.

       16.     DOS, CDC, DOI, BLM, Army, VA, DOD, USDA, ATF, ICE, and USSS have

possession, custody and control of the records Plaintiffs seek.

                                 JURISDICTION AND VENUE


       17.     This action arises under the Freedom of Information Act (“FOIA”), 5 USC § 552.

       18.     This Court has jurisdiction over the parties and subject matter pursuant to 5 USC

§ 552(a)(4)(B).

       19.     Venue is proper in this district pursuant to 5 USC § 552(a)(4)(B).

                                    STATEMENT OF FACTS

                                    Plaintiffs’ FOIA Requests

Department of State

       20. On March 8, 2018, Plaintiffs submitted to DOS via fax a FOIA request for records

constituting correspondence between DOS and the National Rifle Association (NRA) about

specific topics. Plaintiffs directed their request to the DOS Directorate of Defense Trade

Controls. Plaintiffs requested a waiver of fees.


                                                   3
             Case 1:18-cv-03009 Document 1 Filed 12/19/18 Page 4 of 10



       21. On May 1, 2018, DOS acknowledged Plaintiffs’ request and assigned it tracking

number F-2018-01893. In their acknowledgement letter, DOS placed Plaintiffs in the “all other”

requester category and deferred their decision to grant a waiver of fees.

       22. On May 21, 2018, Plaintiffs submitted an administrative appeal to DOS via fax

challenging the decision of DOS in its entirety, including but not limited to the placement of

Plaintiffs in the “all other” requester category. In this appeal, Plaintiffs offered support for

placing Plaintiffs in the news media category.

       23. More than 20 days have elapsed since both the filing of Plaintiffs’ request for records

and Plaintiffs’ administrative appeal, but as of the filing of this Complaint, Plaintiffs have neither

received a final response from DOS as to whether DOS will produce the requested records, nor a

response from DOS regarding Plaintiffs’ administrative appeal.



Center for Disease Control

       24. On May 3, 2018, Plaintiffs submitted via email to CDC a request for records

pertaining to gun violence research, gun violence data, and certain CDC policies about these

subjects. Plaintiffs requested a waiver of fees.

       25. On May 8, 2018, CDC acknowledged receipt of Plaintiffs’ request and assigned it

tracking number 18-00676-FOIA. Simultaneously, CDC informed Plaintiffs that Plaintiffs’

request, as written, was overly broad.

       26. On May 14, 2018, Plaintiffs revised and narrowed the scope of their FOIA request in

accordance with CDC’s suggestions and resubmitted it via email.

       27. More than 20 business days have elapsed since Plaintiffs submitted their request for

records to CDC, but as of the filing of this Complaint, Plaintiffs have not received a final




                                                   4
                Case 1:18-cv-03009 Document 1 Filed 12/19/18 Page 5 of 10



response from CDC regarding whether CDC will release the requested records or grant a fee

waiver.



Bureau of Alcohol, Tobacco, Firearms, and Explosives

           28. On March 8, 2018, Plaintiffs submitted to ATF via email a FOIA request for records

 constituting correspondence between ATF and the National Rifle Association (NRA), the

 American Suppression Association, and a U.S. Congressman about specific topics. Plaintiffs

 requested a waiver of fees.

           29. On March 9, 2018, ATF acknowledged Plaintiffs’ request and assigned it tracking

 number 2018-0634. ATF granted Plaintiffs’ request for a waiver of fees.

           30. More than 20 business days have elapsed since Plaintiffs submitted their request for

records to ATF, but as of the filing of this Complaint, Plaintiffs have not received a final

response from ATF regarding whether ATF will release the requested records or grant a waiver

of fees.



Immigration and Customs Enforcement

           31. On August 20, 2018, Plaintiffs submitted to ICE via email a request for records for

records of expenditures to the National Rifle Association.

           32. On August 27, 2018, ICE acknowledged receipt of Plaintiffs’ FOIA request and

assigned it tracking number 2018-ICFO-57844. Simultaneously, ICE deemed Plaintiffs’ request

not reasonably described.

           33. On September 6, 2018, Plaintiffs provided clarification and a narrowed scope of their

FOIA request to ICE.




                                                   5
              Case 1:18-cv-03009 Document 1 Filed 12/19/18 Page 6 of 10



       34. On September 12, 2018, ICE emailed to Plaintiffs an acknowledgement letter stating

that their FOIA request has been perfected and is ready for processing. ICE also invoked a ten-

day extension.

       35. More than 30 business days have elapsed since Plaintiffs submitted their perfected

request for records to ICE, but as of the filing of this Complaint, Plaintiffs have not received a

final response from ICE regarding whether ICE will release the requested records.



United States Secret Service

       36. On March 8, 2018, Plaintiffs submitted to USSS via fax a request for records

constituting correspondence between USSS and the National Rifle Association on a specific

topic. Plaintiffs requested a waiver of fees.

       37. On April 30, 2018, USSS acknowledged receipt of Plaintiffs’ request and assigned it

tracking number 20180780. USSS deferred ruling on Plaintiffs’ request for a waiver of fees.

       38. More than 20 business days have elapsed since Plaintiffs submitted their request for

records to USSS, but as of the filing of this Complaint, Plaintiffs have not received a final

response from USSS regarding whether USSS will release the requested records or grant a

waiver of fees.



United States Army

       39. On August 20, 2018, Plaintiffs submitted to the Army via email a request for records

of expenditures to the National Rifle Association. Plaintiffs requested a fee waiver.

       40. On September 6, 2018, the Army acknowledged receipt of Plaintiffs’ FOIA request

and assigned it tracking number FA 18-1814/FP-18-28571. The Army did not mention Plaintiffs’

fee waiver.


                                                  6
             Case 1:18-cv-03009 Document 1 Filed 12/19/18 Page 7 of 10



       41. More than 20 business days have elapsed since Plaintiffs submitted their request for

records to the Army, but as of the filing of this Complaint, Plaintiffs have not received a final

response from the Army regarding whether the Army will release the requested records.



Department of Defense

       42. On August 20, 2018, Plaintiffs submitted to the DOD via fax a request for records for

records of expenditures to the National Rifle Association.

       43. On August 31, 2018 the DOD acknowledged receipt of Plaintiffs’ FOIA request and

assigned it tracking number 18-F-1538. Simultaneously, the DOD informed Plaintiffs that the

FOIA request was too broad as written.

       44. On September 26, 2018, Plaintiffs had a phone call with the DOD, memorialized in

an email the same day, narrowing the scope of request 18-F-1538.

       45. More than 20 business days have elapsed since Plaintiffs submitted their perfected

request for records to the DOD, but as of the filing of this Complaint, Plaintiffs have not received

a final response from the DOD regarding whether the DOD will release the requested records.



Department of Veterans Affairs

       46. On August 20, 2018, Plaintiffs submitted to the VA via USPS a request for records

for records of expenditures to the National Rifle Association.

       47. On August 31, 2018, the VA acknowledged receipt of Plaintiffs’ FOIA request and

assigned it tracking numbers 18-11739-F and 18-11936-F.

       48. On September 27, 2018, the VA provided responsive documents to Plaintiffs for

request 18-11739-F.




                                                 7
             Case 1:18-cv-03009 Document 1 Filed 12/19/18 Page 8 of 10



       49. On October 11, 2018, Plaintiffs submitted an administrative appeal to the VA

challenging the VA’s release for request number 18-11739-F in its entirety, including the

adequacy of the search.

       50. On October 23, 2018, the VA acknowledged receipt of Plaintiffs’ administrative

appeal and assigned it tracking number 99765.

       51. More than 20 business days have elapsed since Plaintiffs submitted their

administrative appeal, but as of the filing of this Complaint, Plaintiffs have not received a final

response from the VA regarding their administrative appeal.



Department of the Interior

       52. On August 20, 2018, Plaintiffs submitted to DOI via email a request for records for

records of expenditures to the National Rifle Association. Plaintiffs requested a waiver of fees.

       53. On August 22, 2018, DOI acknowledged receipt of Plaintiffs’ FOIA request and

assigned it tracking number OS-2018-01531. DOI simultaneously invoked a ten-day extension.

       54. More than 30 business days have elapsed since Plaintiffs submitted their request for

records to DOI, but as of the filing of this Complaint, Plaintiffs have not received a final

response from DOI regarding whether DOI will release the requested records.



Bureau of Land Management

       55. On August 20, 2018, Plaintiffs submitted to BLM via email a request for records for

records of expenditures to the National Rifle Association.

       56. More than 20 business days have elapsed since Plaintiffs submitted their request for

records to BLM, but as of the filing of this Complaint, Plaintiffs have not received an




                                                  8
               Case 1:18-cv-03009 Document 1 Filed 12/19/18 Page 9 of 10



acknowledgement letter, tracking number, or a final response from BLM regarding whether

BLM will release the requested records.



United States Department of Agriculture

          57. On August 20, 2018, Plaintiffs submitted to the USDA via email a request for records

for records of expenditures to the National Rifle Association. Plaintiffs sought fee status as a

member of the news media.

          58. On August 22, 2018, the USDA acknowledged receipt of Plaintiffs’ FOIA request

and assigned it tracking number 2018-DA-05735-F. Simultaneously, the USDA denied

Plaintiffs’ request for special requester status. USDA also invoked a ten-day extension.

          59. On August 27, 2018, Plaintiffs submitted to the USDA an administrative appeal

challenging the USDA’s denial of Plaintiff’s request for special fee status. In this appeal,

Plaintiffs offered support for placing Plaintiffs in the news media category.

          60. More than 30 business days have elapsed since Plaintiffs submitted their request for

records to the USDA, but as of the filing of this Complaint, Plaintiffs have not received a final

response from the USDA regarding whether the USDA will release the requested records.

          61. More than 20 business days have elapsed since Plaintiffs submitted their

administrative appeal to the USDA, but as of the filing of this Complaint, Plaintiffs have not

received a final response from the USDA regarding their administrative appeal.


                                           COUNT I:
                                       VIOLATION OF FOIA

          62. This Count realleges and incorporates by reference all of the preceding paragraphs.

All documents referenced in this Complaint are incorporated by reference as if set forth fully

herein.


                                                  9
           Case 1:18-cv-03009 Document 1 Filed 12/19/18 Page 10 of 10



       63. DOS, CDC, DOI, BLM, Army, VA, DOD, USDA, ATF, ICE, and USSS have

improperly withheld responsive records.


                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request that this Court:

  (1) Declare Defendants’ failure to comply with FOIA to be unlawful;

  (2) Order Defendants to grant Plaintiffs’ requests for fee waivers and to grant Plaintiffs’ fee

      status as members of the media and/or educational requesters.

  (3) Order Defendants to immediately process Plaintiffs’ FOIA request;

  (4) Grant Plaintiffs an award of attorney fees and other litigation costs reasonably incurred in

      this action pursuant to 5 USC § 552(a)(4)(E)(i);

  (5) Grant Plaintiffs such other and further relief which the Court deems proper.

  Dated: December 19, 2018                           Respectfully Submitted,

                                                     /s/ Joseph Creed Kelly [DC Bar 980286]
                                                     Law Office of Joseph Creed Kelly
                                                     1712 Eye Street NW
                                                     Suite 915
                                                     Washington, DC 20006
                                                     Ph/Fx: 202 540 9021
                                                     jck@jcklegal.com

                                                     Counsel for Plaintiffs




                                                10
